Citation Nr: 0032940	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-18 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Timeliness of appeal from May 1998 RO rating decision which 
increased the rating of the service-connected left knee 
disability from 0 to 10 percent, and denied a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active air service from February 1954 to 
February 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Ft. Harrison Regional Office (RO) May 1998 rating decision 
which increased the rating of the service-connected left knee 
disability from 0 to 10 percent and denied the TDIU claim.

The sequence of events with regard to the issues of a rating 
in excess of 10 percent for the service-connected left knee 
disability and entitlement to TDIU raises the matter of 
timeliness of appeal regarding those issues.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.201, 20.202, 20.203 
(2000).  If the veteran's appeal as to those issues is not 
timely, the Board has not acquired jurisdiction over the 
matters.  See Roy v. Brown, 5 Vet. App. 554 (1993); Rowell v. 
Principi, 4 Vet. App. 9 (1993).


REMAND

The Certification of Appeal (VA Form 8) in this case lists as 
issues on appeal, entitlement to an increased rating for left 
knee disability and TDIU.  As noted above, by rating decision 
in May 1998, the RO increased the rating of the service-
connected left knee disability from 0 to 10 percent and 
denied the TDIU claim; the notice of that decision was mailed 
to the veteran's address of record on May 28, 1998.  Timely 
notice of disagreement with regard to those issues was 
received in January 1999 and a statement of the case (SOC) 
was issued in April 1999; however, it appears that a 
substantive appeal was not thereafter filed until September 
1999.  After a claimant receives the SOC, he must file a 
formal appeal within 60 days from the date the SOC is mailed, 
38 U.S.C.A. § 7105(d)(3), or within the remainder of the one-
year period from the date notification of the RO decision was 
mailed, whichever period ends later.  38 C.F.R. § 20.302(b) 
(2000); see Rowell, 4 Vet. App. at 17 (where claimant did not 
perfect appeal by timely filing substantive appeal, RO rating 
decision became final).  

A review of the record indicates that the RO has not 
identified or addressed the matter of timely completion of 
the veteran's appeal in this case.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200 (2000).  The basis for the denial of a 
rating greater than 10 percent for left knee disability and 
TDIU was that the evidence of record did not support an award 
of the maximum available benefit sought relative to those 
matters, the Board believes that procedural due process 
requires that appellate review of these issues be deferred 
pending consideration of the threshold issue: whether a 
substantive appeal was timely filed in accordance with 
38 U.S.C.A. § 7105.  Consideration by the RO of this 
threshold matter prior to actual adjudication on the merits 
of the claims is crucial to the Board's acquiring 
jurisdiction in this case.  Unless the veteran is given 
adequate notice of the need to submit evidence and/or 
argument on the question of timeliness of completion of his 
appeal, appellate action on point could be prejudicial.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Thus, to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:

The RO should review this case and 
address the matter of timeliness of 
perfecting and completing the appeal of a 
rating in excess of 10 percent for the 
service-connected left knee disability 
and entitlement to TDIU.  

When the foregoing has been completed, if the benefit sought 
is not granted, a supplemental statement of the case should 
be furnished the veteran and his representative, and they 
should be afforded a reasonable opportunity to respond.  The 
case should then be returned to the Board for further 
consideration.



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).

